Per Curiam.

The relator was afforded an adequate remedy in the ordinary course of the law by way of injunction or by appealing from the decision of the county building inspector to the Board of Zoning Appeals (Section 303.15, Revised Code), and from the Board of Zoning Appeals to the Court of Common Pleas (Chapter 2506, Revised Code), which latter remedy he had in fact successfully pursued.
The judgment of the Court of Appeals denying the writ is affirmed. State, ex rel. Grant, Jr., Exr., v. Kiefaber et al., Montgomery County Planning Commission, 171 Ohio St., 326.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Taft, Matthias, Bell, Herbert and O’Neill, JJ., concur.